UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


ANDREW RYAN
                              Plaintiff,           Docket No. 1:20-cv-00038-EK-RLM

       - against -                                 NOTICE OF DISMISSAL OF
                                                   CIVIL ACTION WITHOUT
PRILEY LANE LLC                                    PREJUDICE (FRCP 41(a)(1)(A)(i))

                              Defendant.




                 NOTICE OF DISMISSAL WITHOUT PREJUDICE

       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff

Andrew Ryan, by and through his undersigned counsel, hereby gives notice that the

above-captioned action is voluntarily dismissed, without prejudice, against Defendant

Priley Lane LLC, each party to bear its own costs and attorney’s fees.

Dated: June 30, 2021
       New Rochelle, New York

                                             Respectfully submitted,

                                             LIEBOWITZ LAW FIRM, PLLC

                                             By: /s/jameshfreeman/
                                                     James H. Freeman
                                                  1333A North Ave., Ste. 762
                                                  New Rochelle, New York 11580
                                                  Telephone: (516) 233-1660
                                                  JF@LiebowitzLawFirm.com

                                                 Attorneys for Plaintiff Andrew Ryan
